 



Exhibit 10.7
THIRD AMENDMENT AGREEMENT
     This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 31st
day of May, 2007 among:
     (a) THE J. M. SMUCKER COMPANY, an Ohio corporation (“US Borrower”);
     (b) SMUCKER FOODS OF CANADA CO., a Nova Scotia corporation (“Canadian
Borrower” and, together with US Borrower, collectively, “Borrowers” and,
individually, each a “Borrower”);
     (c) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
     (d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger and administrative
agent for the Lenders under the Credit Agreement (“Agent”); and
     (e) BANK OF MONTREAL, as the Canadian funding agent and syndication agent
under the Credit Agreement (the “Canadian Funding Agent”).
     WHEREAS, Borrowers, Lenders and Agent are parties to that certain Credit
Agreement, dated as of June 18, 2004, that provides, among other things, for
loans and letters of credit aggregating One Hundred Eighty Million Dollars
($180,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);
     WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment; and
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrowers, Agent and the
Lenders agree as follows:
     1. Amendment to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to delete the definitions of “Intercreditor Agreement” and “Note
Purchase Agreement” therefrom and to insert in place thereof, respectively, the
following:
     “Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as
of the Closing Date among Agent, for the benefit of and on behalf of the
Lenders, and the Noteholders, as amended and restated on May 31, 2007, and as
the same may from time to time be further amended, restated or otherwise
modified.

 



--------------------------------------------------------------------------------



 



     “Note Purchase Agreement” shall mean, collectively, (a) those certain Note
Purchase Agreements, each dated as of June 16, 1999, among US Borrower and each
of the Purchasers (as defined therein), as amended through the date of this
Agreement, relating to $75,000,000 of 6.77% Senior Notes due June 1, 2009;
(b) those certain Note Purchase Agreements, each dated as of August 23, 2000,
among US Borrower and each of the Purchasers (as defined therein), as amended
through the date of this Agreement, relating to (i) $17,000,000 of 7.70%
Series A Senior Notes due September 1, 2005, (ii) $33,000,000 of 7.87% Series B
Senior Notes due September 1, 2007, and (iii) $10,000,000 of 7.94% Series C
Senior Notes due September 1, 2010; (c) that certain Note Purchase Agreement,
dated as of May 27, 2004, among US Borrower and each of the Purchasers (as
defined therein), relating to $100,000,000 of 4.78% Senior Notes due June 1,
2014; (d) that certain Note Purchase Agreement, dated as of May 31, 2007, among
US Borrower and each of the Purchasers (as defined therein), relating to
$400,000,000 of 5.55% Senior Notes due April 1, 2022; and (e) any other similar
public or private debt instrument or agreement that (i) meets the definition of
Material Indebtedness Agreement and (ii) is entitled to the benefits of the
Intercreditor Agreement; as each of the foregoing may from time to time be
further amended, restated or otherwise modified or replaced.
     2. Addition to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following new definition thereto:
     “Third Amendment Effective Date” shall mean May 31, 2007.
     3. Amendment to Borrowing. Subsection (a) of Section 5.8 of the Credit
Agreement is hereby amended to delete subpart (iii) therefrom and to insert in
place thereof the following:
     (iii) the Long-Term Funded Debt incurred pursuant to the Note Purchase
Agreements existing as of the Third Amendment Effective Date;
     4. Deletion from Other Covenants. Section 5.21 of the Credit Agreement is
hereby amended to delete the phrase “existing as of the Closing Date (but
including amendments thereof)” from the first sentence thereof.
     5. Amendment to Note Purchase Agreements. Article V of the Credit Agreement
is hereby amended to delete Section 5.23 therefrom and to insert in place
thereof the following:
     Section 5.23. Note Purchase Agreements. US Borrower shall not, without the
prior written consent of Agent and the Required Lenders, (a) amend, restate,
supplement or otherwise modify any Note Purchase Agreement to (i) increase the
principal amount outstanding thereunder, unless the amount of such increase
shall be permitted pursuant to Section 5.8(a)(v) hereof, or (ii) otherwise
modify any provision such that a Default or Event of Default will exist, or
(b) grant or suffer to exist (upon the happening of a contingency or otherwise)
any Lien securing any of the obligations under any of the Note Purchase
Agreements.
     6. Closing Deliveries. Concurrently with the execution of this Amendment:

2



--------------------------------------------------------------------------------



 



     (a) Borrowers shall cause (i) each Guarantor of Payment to execute the
attached Acknowledgment and Agreement, and (ii) pay all legal fees and expenses
of Agent in connection with this Amendment; and
     (b) Agent, the Noteholders and US Borrower shall execute an Amended and
Restated Intercreditor Agreement and, in connection therewith, each Lender
hereby authorizes Agent to execute such agreement on its behalf, and agrees to
be bound thereby.
     7. Representations and Warranties. Each Borrower hereby represents and
warrants to Agent and the Lenders that (a) such Borrower has the legal power and
authority to execute and deliver this Amendment; (b) the officers executing this
Amendment have been duly authorized to execute and deliver the same and bind
such Borrower with respect to the provisions hereof; (c) the execution and
delivery hereof by such Borrower and the performance and observance by such
Borrower of the provisions hereof do not violate or conflict with the
organizational agreements of such Borrower or any law applicable to such
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
such Borrower; (d) no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment or by the performance or observance of any provision hereof;
(e) such Borrower is not aware of any claim or offset against, or defense or
counterclaim to, such Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (f) this Amendment constitutes a valid and
binding obligation of such Borrower in every respect, enforceable in accordance
with its terms.
     8. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.
     9. Waiver. Each Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which such Borrower is aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
     10. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     11. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

3



--------------------------------------------------------------------------------



 



     12. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     13. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWERS, THE LENDERS AND AGENT, TO THE EXTENT
PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, THE LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

                  THE J. M. SMUCKER COMPANY    
 
           
 
  By:
Name:   /s/ Mark R. Belgya
 
Mark R. Belgya    
 
  Title:   CFO, VP and Treasurer    
 
                SMUCKER FOODS OF CANADA CO.    
 
           
 
  By:
Name:   /s/ Mark R. Belgya
 
Mark R. Belgya    
 
  Title:   VP and Treasurer    
 
                KEYBANK NATIONAL ASSOCIATION,
     as Agent and as a Lender    
 
           
 
  By:
Name:   /s/ Brendan A. Lawlor
 
Brendan A. Lawlor    
 
  Title:   Senior Vice President    
 
                BANK OF MONTREAL,
     as Canadian Funding Agent, Syndication
     Agent and as a Lender    
 
           
 
  By:
Name:   /s/ Ben Ciallella
 
Ben Ciallella    
 
  Title:   Vice President    

Signature Page 1 of 2 to
Third Amendment Agreement

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK    
 
           
 
  By:
Name:   /s/ James P. Byrnes
 
James P. Byrnes    
 
  Title:   Senior Vice President    
 
                BANK OF MONTREAL, Chicago branch    
 
           
 
  By:
Name:   /s/ Betzaida Erdelyi
 
Betzaida Erdelyi    
 
  Title:   Director    
 
                FIFTH THIRD BANK, Toronto branch,
     a branch of an Ohio banking corporation    
 
           
 
  By:
Name:   /s/ Jeremiah A. Hynes
 
Jeremiah A. Hynes    
 
  Title:   Vice President & Principal Officer    

Signature Page 2 of 2 to
Third Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Third Amendment Agreement dated as of May 31, 2007. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned shall remain in full force and effect and
be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                      THE J. M. SMUCKER COMPANY       J.M. SMUCKER LLC
     (f/k/a Smucker-IMC, Inc.)    
 
                   
By:
Name:
  /s/ Mark R. Belgya
 
Mark R. Belgya       By:
Name:   /s/ Mark R. Belgya
 
Mark R. Belgya    
Title:
  CFO, VP and Treasurer       Title:   CFO, VP and Treasurer    

Signature Page to
Acknowledgment and Agreement

 